Citation Nr: 1741700	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a hearing at the RO before a Veterans Law Judge; a hearing of the transcript is associated with the claims file.  

The appeal was previously before the Board in June 2014, at which time it was remanded for additional development.

In November 2016, the Veteran was advised that the Veterans Law Judge who held the June 2013 hearing is currently unavailable to participate in an appellate decision.  That letter also gave the Veteran an opportunity to have another optional Board hearing before a different Veterans Law Judge, which he declined.  See December 2016 Veteran's response ("I do not wish to appear at another Board hearing.  Please consider my case on the evidence of record.").

The Board also notes that, while the case was in remanded status, the RO issued a July 2016 decision that awarded the Veteran a temporary total rating of 100 percent for his PTSD for the time period from September 21, 2010, to December 31, 2011, and increased his disability rating to 70 percent effective January 1, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, notwithstanding the assignment of higher ratings during the course of the appeal, the Veteran's claim for a disability rating in excess of 70 percent for PTSD after January 1, 2012, remains in controversy.

As a final introductory matter, a review of the evidence reveals that, throughout the relevant appeal period, the Veteran has not been employed.  See July 2016 VA examination report ("The [V]et[eran] was last employed in the 1980s and has been unemployed many years before his last rating.  He remains unemployed.")  A request for TDIU is "not a separate claim for benefits" and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  Accordingly, entitlement to TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and will be considered part and parcel of his increased rating claim for PTSD.  For the sake of clarity, it will be listed as a separate issue on the first page of this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence of record, the Board determines that another remand is necessary for additional development.

I.  TDIU Development

As stated in the Introduction above, during the pendency of the current claim for an increased rating for PTSD, the evidence shows the Veteran has been unemployed.  As the issue of TDIU has been raised in conjunction with the appeal, the AOJ should take any necessary steps deemed necessary process this claim in accordance with Fast Letter 13-13 (U.S. Department of Veterans Affairs, June 17, 2013).

II.  Outstanding Federal Records

Following the most recent supplemental statement of the case, the Veteran was hospitalized at VA with an admission diagnosis of "substance abuse" on June 20, 2017.  Inasmuch as a December 2010 VA examiner determined that "it is at least as likely as not that the relapse in his alcohol dependence is at related to his symptom of PTSD," these inpatient treatment records are likely potentially relevant to the current appeal.  Moreover, to the extent that the Veteran received any other VA treatment for PTSD since June 2016, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Second, the Veteran is in receipt of Social Security Administration (SSA) benefits.  It is unclear at this juncture whether his eligibility for SSA benefits was based in part upon disability.  See, e.g., December 2014 and June 2016 VA treatment records (listing the Veteran's income as including "SSDI" [Social Security Disability Insurance] benefits).  Accordingly, efforts to obtain any potentially relevant SSA documents must be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

III.  New VA PTSD Examination 

Finally, the Veteran's June 2017 VA hospitalization suggests a worsening of PTSD symptoms since the last July 2016 VA examination.  Compare July 2016 VA examination report (describing the Veteran's "remote history of cocaine abuse, cannabis abuse, and heavy drinking, but all before last rating" and concluding that "[n]one of these behaviors[including substance abuse and getting drunk] have occurred for quite some time") (emphasis added), with June 2017 VA hospitalization report (noting an admitting diagnosis of substance abuse).  Further, in an August 2017 statement, the Veteran's representative also stated that "PTSD has worsened and he has even resorted to alcohol consumption due to his PTSD."  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); c.f. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the recent VA in-patient hospitalization and statements from his representative suggest that the Veteran's PTSD has increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).
	
Accordingly, the case is REMANDED for the following actions:

1.  Take action consistent with Fast Letter 13-13 with respect to the issue of TDIU that has been raised in conjunction with the Veteran's pending appeal for an increased rating for PTSD (to include, for example, asking him to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain VA treatment records dated from June 2016 through the present, to include in-patient hospitalization records from the Veteran's June, 20, 2017, admission.

3.  If the Veteran is in receipt of SSA benefits that are based upon disability (such as SSDI or SSA disability benefits), associate with the claims file all relevant SSA documents, including the medical records upon which the decision to award benefits was predicated.

4.  Schedule the Veteran for a new PTSD examination to determine the current level severity of his disability, as well as to evaluate the functional impairment of his PTSD on gainful employment.  The claims file must be provided to and reviewed by the examiner.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental Statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

